 

Exhibit 10.2

 
CREDIT AGREEMENT
 
CREDIT AGREEMENT, dated as of December 13, 2018, by and between CLR Roasters,
LLC, a Florida limited liability company (“Borrower”), Siles Family Plantation
Group S.A., a company formed under the laws of Nicaragua (“SFPG”), and Carl
Grover (“Lender”).
 
RECITALS
 
Borrower has requested the Lender extend credit from time to time and the Lender
is willing to extend such credit to Borrower, subject to the terms and
conditions hereinafter set forth.
 
Accordingly, the parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01. DEFINITIONS. As used herein, the following words and terms shall
have the following meanings:
 
“Agreement” shall mean this Credit Agreement, dated as of December 13, 2018, as
it may hereafter be amended, restated, supplemented or otherwise modified from
time to time.
 
“Borrowing Date” shall mean, with respect to any Loan, the date on which such
Loan is disbursed to Borrower.
 
“Business Day” shall mean (a) any day not a Saturday, Sunday or legal holiday,
on which banks in New York City are open for business.
 
“Commitment” shall mean the Credit Commitment.
 
“Credit Commitment” shall mean the Lender’s obligation to make Credit Loans to
Borrower in an aggregate amount of Five Million Dollars ($5,000,000).
 
“Credit Commitment Period” shall mean the period from and including the date
hereof to, not including, the Credit Commitment Termination Date or such earlier
date as the Credit Commitment shall terminate as provided herein.
 
“Credit Commitment Termination Date” shall mean December 12, 2020.
 
“Credit Loans” shall have the meaning set forth in Section 2.01(a).
 
“Credit Notes” shall have the meaning set forth in Section 2.02.
 
“Default” shall mean any condition or event which upon notice, lapse of time or
both would constitute an Event of Default.
 
“Eligible Credit Assets” shall mean the Borrower’s cash, hedging accounts and
its green coffee inventory.
 
“Event of Default” shall have the meaning set forth in Article VII.
 
“Governmental Authority” shall mean any nation or government, any state,
province, city or municipal entity or other political subdivision thereof, and
any governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board or similar
body, whether federal, state, provincial, territorial, local or foreign.
 
 
 
-1-

 
 
“Guarantee” shall mean that certain Guarantee, dated of December 13, 2018,
executed by SFPG.
 
“Loan Documents” shall mean, collectively, this Agreement, the Credit Notes and
the Security Agreement, as each of the same may hereafter be amended, restated,
supplemented or otherwise modified from time to time, as well as any and all
ancillary documents and instruments contemplated by the forgoing.
 
“Market Value” of the (i) cash and hedging accounts shall mean their actual
dollar amount, and (ii) the green coffee inventory shall mean fifty percent
(50%) of the fair market value of the Borrower’s green coffee inventory as
determined in accordance with U.S. generally accepted accounting principles.
 
“Material Adverse Effect” shall mean an effect which materially and adversely
impacts or limits (a) the business, operations, property, prospects or condition
(financial or otherwise) of Borrower or (b) the validity or enforceability of
(i) this Agreement or any of the other Loan Documents or (ii) the rights or
remedies of the Lender hereunder or thereunder.
 
“Notice of Borrowing” shall mean Borrower’s notice to Lender of a request for a
Credit Loan hereunder.
 
“Obligations” shall mean all obligations, liabilities and indebtedness of
Borrower to Lender, whether now existing or hereafter created, absolute or
contingent, direct or indirect, due or not, whether created directly or acquired
by assignment or otherwise, arising under or relating to this Agreement, the
Credit Notes or any other Loan Document including, without limitation, all
obligations, liabilities and indebtedness of Borrower with respect to the
principal of and interest on the Credit Loans (including the payment of amounts
that would become due but for the operation of the automatic stay under Section
362(a) of the United States Bankruptcy Code, and interest that but for the
filing of a petition in bankruptcy with respect to Borrower, would accrue on
such obligations, whether or not a claim is allowed against Borrower for such
interest in the related bankruptcy proceeding), and all fees, costs, expenses
and indemnity obligations of Borrower hereunder, under any other Loan Document.
 
“Person” shall mean any natural person, corporation, limited liability company,
limited liability partnership, business trust, joint venture, association,
company, partnership or Governmental Authority.
 
“Security Agreement” shall mean that certain Security Agreement, dated of
December 13, 2018, by and between the Borrower and Lender, as it may hereafter
be amended, restated, supplemented or otherwise modified from time to time.
 
 
 
ARTICLE II
CREDIT LOANS
 
SECTION 2.01. CREDIT LOANS.
 
(a) Subject to the terms and conditions, and relying upon the representations
and warranties, set forth herein, Lender agrees to make loans (individually a
“Credit Loan” and, collectively, the “Credit Loans”) to Borrower from time to
time during the Credit Commitment Period in the amount up to its Credit
Commitment. Outstanding borrowings under the Credit Loans to the maximum extent
of the Credit Commitment shall not at any time exceed the aggregate Market Value
of the Eligible Credit Assets.
 
(b) Borrower shall give Lender irrevocable written notice (or telephonic notice
promptly confirmed in writing) not later than 11:00 a.m. (New York, New York
time), five Business Days prior to the date of each proposed Credit Loan under
this Section 2.01. Such notice shall be irrevocable and shall specify: (i) the
amount of the proposed borrowing (which may not be less than $100,000.00) and
(ii) the proposed Borrowing Date.
 
(c) The agreement of the Lender to make Credit Loans pursuant to this Section
2.01 shall automatically terminate on the Credit Commitment Termination Date.
 
 
-2-

 
 
 
SECTION 2.02. CREDIT NOTES. The Credit Loans made by the Lender shall each be
evidenced by a secured promissory note of Borrower (the “Credit Notes”),
substantially in the form attached hereto as Exhibit A, appropriately completed,
duly executed and delivered on behalf of Borrower and payable to the order of
the Lender in a principal amount which when added to the principal amount of all
other Credit Loans under this Agreement previously made by Lender to Borrower
shall not exceed its Credit Commitment. The Credit Notes will have a two-year
term and bear interest at a rate equal to eight percent (8%) per annum, payable
quarterly.
 
SECTION 2.03 COLLATERAL. As security for all Obligations of Borrower to the
Lender, Borrower hereby grants to the Lender a security interest in all of
Borrower’s green coffee inventory, which security interest shall be evidenced
and subject to the terms of the Security Agreement which shall be entered into
simultaneously with the execution of this Agreement and shall be subordinate to
certain debt owed to Crestmark Bank and pari passu with certain holders of notes
issued by the Borrower’s parent company in 2014.
 
SECTION 2.04 GUARANTIES. The payment and performance of all Obligations of
Borrower to the Lender under the Credit Loans shall be guaranteed by SFPG.
 
 
 
ARTICLE III
PROVISIONS RELATING TO ALL EXTENSIONS OF CREDIT;
FEES AND PAYMENTS
 
SECTION 3.01. USE OF PROCEEDS. The proceeds of the Credit Loans shall be used by
Borrower to purchase green coffee inventory and/or engage in hedging
transactions with respect to its green coffee inventory and for general working
capital purposes.
 
SECTION 3.02. PREPAYMENTS. Borrower may at any time and from time to time prepay
the then outstanding Credit Loans, in whole or in part, without premium or
penalty. Any prepayment of principal of a Loan pursuant to this Section 3.02
shall be accompanied by accrued interest to the date prepaid on the amount
prepaid.
 
 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Lender to enter into this Agreement and to extend the
credit herein provided for, Borrower represents and warrants to the Lender that:
 
SECTION 4.01. ORGANIZATION, POWERS. Borrower (a) is a limited liability company
duly organized, validly existing and in good standing under the laws of the
state of its formation, (b) has the power and authority to own its properties
and to carry on its business as now being conducted, (c) is duly qualified to do
business in every jurisdiction wherein the conduct of its business or the
ownership of its properties are such as to require such qualification except
those jurisdictions in which the failure to be so qualified could not reasonably
be expected to have a Material Adverse Effect, and (d) has the power to execute,
deliver and perform each of the Loan Documents to which it is a party,
including, without limitation the Credit Notes and Security Agreement. SFPG (a)
is a corporation duly organized, validly existing and in good standing under the
laws of the state of its incorporation, (b) has the power and authority to own
its properties and to carry on its business as now being conducted, (c) is duly
qualified to do business in every jurisdiction wherein the conduct of its
business or the ownership of its properties are such as to require such
qualification except those jurisdictions in which the failure to be so qualified
could not reasonably be expected to have a Material Adverse Effect, and (d) has
the power to execute, deliver and perform each of the Loan Documents to which it
is a party, including, without limitation the Guarantee.
 
 
-3-

 
 
 
SECTION 4.02. AUTHORIZATION OF BORROWING, ENFORCEABLE OBLIGATIONS. The
execution, delivery and performance by Borrower and SFPG of this Agreement and
the other Loan Documents to which it is a party, (a) have been duly authorized
by all requisite corporate, or other action, (b) will not violate or require any
consent (other than consents as have been made or obtained and which are in full
force and effect) under (i) any provision of law applicable to Borrower or SFPG,
any rule or regulation of any Governmental Authority, or the Certificate of
Incorporation or By-laws or Operating Agreement, as applicable, of Borrower or
SFPG, or (ii) any order of any court or other Governmental Authority binding on
Borrower or SFPG or any indenture, agreement or other instrument to which is a
party, or by which Borrower or SFPG or any of their properties are bound, and
(c) will not be in conflict with, result in a breach of or constitute (with due
notice and/or lapse of time) a default under, any such indenture, agreement or
other instrument, or result in the creation or imposition of any lien, of any
nature whatsoever upon any of the property or assets of Borrower or SFPG other
than as contemplated by this Agreement or the other Loan Documents. This
Agreement and each other Loan Document to which Borrower and SFPG is a party
constitutes a legal, valid and binding obligation of Borrower and SFPG, as the
case may be, enforceable against Borrower and SFPG, in accordance with its
terms.
 
SECTION 4.03. TITLE TO PROPERTIES. Borrower and SFPG have good title to their
properties and assets.
 
SECTION 4.04. LITIGATION. (a) There are no actions, suits or proceedings
(whether or not purportedly on behalf of Borrower or SFPG) pending or, to the
knowledge of Borrower or SFPG, threatened against or affecting Borrower or SFPG
at law or in equity or before or by any Governmental Authority, which involve
any of the transactions contemplated herein or which, if adversely determined
against Borrower or SFPG, could reasonably be expected to result in a Material
Adverse Effect; and (b) neither Borrower or SFPG is in default with respect to
any judgment, writ, injunction, decree, rule or regulation of any Governmental
Authority which could reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 4.05. AGREEMENTS. Neither Borrower nor SFPG is a party to any agreement
or instrument or subject to any charter or other corporate restriction or any
judgment, order, writ, injunction, decree or regulation which could reasonably
be expected to have a Material Adverse Effect. Neither Borrower nor SFPG is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party, which default could reasonably be expected to have a Material Adverse
Effect.
 
SECTION 4.06. USE OF PROCEEDS. The proceeds of each Credit Loan hereunder shall
be used for the purposes permitted under Section 3.01.
 
SECTION 4.07. APPROVALS. No registration with or consent or approval of, or
other action by, any Governmental Authority or any other Person is required in
connection with the execution, delivery and performance of this Agreement by
Borrower or SFPG, or with the execution and delivery of any other Loan Documents
to which it is a party.
 
SECTION 4.08. NO DEFAULT. No Default or Event of Default has occurred and is
continuing.
 
SECTION 4.09. PERMITS AND LICENSES. Borrower and SFPG have all permits,
licenses, certifications, authorizations and approvals required for them
lawfully to own and operate their businesses except those the failure of which
to have could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
 
SECTION 4.10. COMPLIANCE WITH LAW. Borrower and SFPG are in compliance, with all
laws, rules, regulations, orders and decrees which are applicable to Borrower
and SFPG, as the case may be, or to any of their respective properties
 
 
 
 
-4-

 
 
 
ARTICLE V
CONDITIONS OF LENDING
 
SECTION 5.01. CONDITIONS TO CREDIT LOANS. The obligation of Lender to make
Credit Loans hereunder is subject to the following conditions precedent:
 
(a) OFFICER'S CERTIFICATE. On each closing date of a Credit Loan, the Lender
shall have received a certificate dated the closing date, executed by an
Executive Officer of the Borrower confirming compliance with the following
conditions: (i) The representations and warranties by Borrower pursuant to this
Agreement and the other Loan Documents to which each is a party shall be true
and correct in all material respects on and as of the Borrowing Date, with the
same effect as though such representations and warranties had been made on and
as of such date unless such representation is as of a specific date, in which
case, as of such date; (ii) No Default or Event of Default shall have occurred
and be continuing on the Borrowing Date or will result after giving effect to
the Loan requested; (iii) After giving effect to any requested Credit Loan, the
aggregate Credit Loans shall not exceed the Credit Commitment; and (iv) After
giving effect to any requested Credit Loan the outstanding amount under all
Credit Loans in the aggregate shall not exceed the then Market Value of the
Eligible Credit Assets.            
 
(b) NO LITIGATION. There shall exist no action, suit, investigation, litigation
or proceeding affecting Borrower or SFPG pending or, to the knowledge of
Borrower or SFPG, threatened before any court, governmental agency or arbiter
that could reasonably be expected to be adversely determined against Borrower or
SFPG and, if so adversely determined, could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
 
(c) CONSENTS AND APPROVALS. All governmental and third party consents and
approvals necessary in connection with the transactions contemplated by this
Agreement and the other Loan Documents shall have been obtained (without the
imposition of any conditions that are not acceptable to the Lender) and shall
remain in effect, and no law or regulation shall be applicable in the reasonable
judgment of the Lender that imposes materially adverse conditions upon the
transactions contemplated hereby.
 
(d) NOTICE OF BORROWING. The Lender shall have received a Notice of Borrowing
duly executed by an Executive Officer with respect to the requested Loan.
 
(e) DOCUMENTATION. The Lender shall have received, each of the following, duly
executed, (i) the Security Agreement executed by the Borrower and (ii) the
Guarantee executed by SFPG. The Lender shall also receive an inventory
collateral report supporting the requested Credit Loan amount.
 
 
 
ARTICLE VI
AFFIRMATIVE COVENANTS
 
Borrower and SFPG covenant and agree with Lender that so long as the Commitment
from such Lender remains in effect, or any of the principal of or interest on
the Credit Notes or any other Obligations hereunder to such Lender shall be
unpaid they will:
 
SECTION 6.01. EXISTENCE, PROPERTIES. Do or cause to be done all things necessary
to preserve and keep in full force and effect its corporate, or other legal
existence, as applicable, rights and comply in all material respects with all
laws applicable to it; at all times maintain, preserve and protect all trade
names and preserve all of its property, in each case, used or useful in and
material to the conduct of its business and keep the same in good repair,
working order and condition and from time to time make, or cause to be made, all
needful and proper repairs, renewals, replacements, betterments and improvements
thereto so that the business carried on in connection therewith may be properly
and advantageously conducted in the ordinary course at all times.
 
 
-5-

 
 
 
SECTION 6.02. PAYMENT OF INDEBTEDNESS AND TAXES. (a) Pay all indebtedness and
obligations for borrowed money, now existing or hereafter arising, as and when
due and payable in accordance with customary trade practices, and (b) pay and
discharge or cause to be paid and discharged promptly all taxes, assessments and
government charges or levies imposed upon it or upon its income and profits, or
upon any of its property, real, personal or mixed, or upon any part thereof,
before the same shall become in default, as well as all lawful claims for labor,
materials and supplies or otherwise which, if unpaid, might become a lien or
charge upon such properties or any part thereof; provided, however, that neither
Borrower nor SFPG shall be required to pay and discharge or cause to be paid and
discharged any such tax, assessment, charge, levy or claim so long as the
validity thereof shall be contested in good faith by appropriate proceedings,
and it shall have set aside on its books adequate reserves determined in
accordance with generally accepted accounting principles with respect to any
such tax, assessment, charge, levy or claim so contested; further, provided
that, subject to the foregoing proviso, Borrower and SFPG will pay or cause to
be paid all such taxes, assessments, charges, levies or claims upon the
commencement of proceedings to foreclose any lien which has attached as security
therefor.
 
SECTION 6.03. FINANCIAL STATEMENTS, REPORTS, ETC. Furnish to the Lender as soon
as available, but in any event not later than one hundred and twenty (120) days
after the end of each fiscal year, a copy of Borrower’s unaudited financial
statements for such fiscal year.
 
SECTION 6.04. BOOKS AND RECORDS; ACCESS TO PREMISES. Keep adequate records and
proper books of record and account in which complete entries will be made in a
manner to enable the preparation of financial statements in accordance with
generally accepted accounting principles, and which shall reflect all financial
transactions of Borrower and SFPG, as the case may be.
 
SECTION 6.05. NOTICE OF ADVERSE CHANGE. Promptly notify the Lender in writing of
(a) any change in the business or the operations of Borrower or SFPG which could
reasonably be expected to have a Material Adverse Effect, including, but not
limited to, a decrease of the Market Value of the Eligible Credit Assets below
the Credit Commitment, and (b) any information which indicates that any
financial statements which are furnished to the Lender pursuant to this
Agreement, fail, in any material respect, to present fairly, as of the date
thereof and for the period covered thereby, the financial condition and results
of operations purported to be presented therein, disclosing the nature thereof.
 
SECTION 6.06. NOTICE OF DEFAULT. Promptly notify the Lender of any Default or
Event of Default which shall have occurred, which notice shall include a written
statement as to such occurrence, specifying the nature thereof and the action
(if any) which is proposed to be taken with respect thereto.
 
SECTION 6.07. NOTICE OF LITIGATION. Promptly notify the Lender of any action,
suit or proceeding at law or in equity or by or before any governmental
instrumentality or other agency which, if adversely determined against Borrower
or SFPG on the basis of the allegations and information set forth in the
complaint or other notice of such action, suit or proceeding, or in the
amendments thereof, if any, could reasonably be expected to have a Material
Adverse Effect.
 
SECTION 6.08. NOTICE OF DEFAULT IN OTHER AGREEMENTS. Promptly notify the Lender
of any default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement or instrument to
which Borrower or SFPG is a party which default could reasonably be expected to
have a Material Adverse Effect.
 
SECTION 6.11. COMPLIANCE WITH APPLICABLE LAWS. Comply with the requirements of
all applicable laws, rules, regulations and orders of any Governmental
Authority, the breach of which could reasonably be expected to have a Material
Adverse Effect.
 
 
 
 
-6-

 
 
 
ARTICLE VII
EVENTS OF DEFAULT
 
SECTION 7.01. EVENTS OF DEFAULT. In the case of the happening of any of the
following events (each an “Event of Default”):
 
(a) failure to pay the principal of, or interest on, any Loan, as and when due
and payable;
 
(b) any representation or warranty made or deemed made in this Agreement or any
other Loan Document shall prove to be false or misleading in any material
respect when made or given or when deemed made or given;
 
(c) any report, certificate, financial statement or other instrument furnished
in connection with this Agreement or any other Loan Document or the borrowings
hereunder, shall prove to be false or misleading in any material respect when
made or given or when deemed made or given;
 
(d) Borrower or SFPG shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code or any other
federal or state bankruptcy, insolvency or similar law; (ii) consent to the
institution of, or fail to controvert in a timely and appropriate manner, any
such proceeding or the filing of any such petition; (iii) apply for or consent
to the employment of a receiver, trustee, custodian, sequestrator or similar
official for Borrower or SFPG or for a substantial part of its property, (iv)
file an answer admitting the material allegations of a petition filed against it
in such proceeding; (v) make a general assignment for the benefit of creditors;
(vi) take corporate action for the purpose of effecting any of the foregoing; or
(vii) become unable or admit in writing its inability or fail generally to pay
its debts as they become due; or
 
(e) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Borrower or SFPG or of a substantial part of their respective
property, under Title 11 of the United States Code or any other federal or state
bankruptcy insolvency or similar law; (ii) the appointment of a receiver,
trustee, custodian, sequestrator or similar official for Borrower or SFPG or for
a substantial part of their property; or (iii) the winding-up or liquidation of
Borrower or SFPG and such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
continue unstayed and in effect for 60 days.
 
then, at any time thereafter during the continuance of any such event, the
Lender may, in its sole discretion, by written or telephonic notice to Borrower,
take either or both of the following actions, at the same or different times,
(i) terminate the Commitment and (ii) declare (a) its Credit Notes, both as to
principal and interest, and (b) all other Obligations, to be forthwith due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived, anything contained herein or in the Credit
Note to the contrary notwithstanding; provided, however, that if an event
specified in Section 7.01(d) or (e) shall have occurred, the Commitment shall
automatically terminate and interest, principal and amounts referred to in the
preceding clauses (i) and (ii) shall be immediately due and payable without
presentment, demand, protest, or other notice of any kind, all of which are
expressly waived, anything contained herein or in the Credit Notes to the
contrary notwithstanding.
 
 
 
ARTICLE VIII
MISCELLANEOUS
 
SECTION 8.01. NOTICES. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including
telecopy and email), and unless otherwise expressly provided herein, shall be
conclusively deemed to have been received by a party hereto and to be effective
on the day on which delivered by hand to such party or one Business Day after
being sent by overnight mail to the address set forth below, or, in the case of
telecopy or email notice, when received, or if sent by registered or certified
mail, three (3) Business Days after the day on which mailed in the United
States, addressed to such party at such address set forth above:
 
 
-7-

 
 
 
SECTION 8.02. EFFECTIVENESS; SURVIVAL. This Agreement shall become effective on
the date on which all parties hereto shall have signed a counterpart copy hereof
and shall have delivered the same to the Lender. All representations and
warranties made herein and in the other Loan Documents and in the certificates
delivered pursuant hereto or thereto shall survive the making by the Lender of
the Credit Loans as herein contemplated and the execution and delivery to the
Lender of the Credit Notes evidencing the Credit Loans and shall continue in
full force and effect so long as the Obligations hereunder are outstanding and
unpaid and the Commitments are in effect. The obligations of Borrower pursuant
to Section 8.03 shall survive termination of this Agreement and payment of the
Obligations.
 
SECTION 8.03. SUCCESSORS AND ASSIGNS; PARTICIPATIONS. This Agreement shall be
binding upon and inure to the benefit of Borrower, SFPG, the Lender, all future
holders of the Credit Notes and their respective successors and permitted
assigns. Neither party may assign or transfer any of its rights or obligations
under this Agreement without the prior written consent of the other party.
 
SECTION 8.04. NO WAIVER; CUMULATIVE REMEDIES. Neither any failure nor any delay
on the part of the Lender in exercising any right, power or privilege hereunder
or under any Credit Note or any other Loan Document shall operate as a waiver
thereof, nor shall a single or partial exercise thereof preclude any other or
further exercise of any other right, power or privilege. The rights, remedies,
powers and privileges herein provided or provided in the other Loan Documents
are cumulative and not exclusive of any rights, remedies powers and privileges
provided by law.
 
SECTION 8.05. APPLICABLE LAW. THIS AGREEMENT AND THE CREDIT NOTES SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF DELAWARE,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OR CHOICE OF LAW. Any action or
proceeding seeking to enforce any provision of, or based on any right arising
out of, any of this Agreement must be brought against any of the parties in the
courts of the State of Delaware, or, if it has or can acquire jurisdiction, in
the United States District Court for District of Delaware, and each of the
parties consents to the jurisdiction of those courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein. Nothing in this Section 8.05, however, affects the right of
any party to serve legal process in any other manner permitted by law.
 
SECTION 8.06. SEVERABILITY. In case any one or more of the provisions contained
in this Agreement, any Credit Note or any other Loan Document should be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby.
 
SECTION 8.07. HEADINGS. Section headings used herein are for convenience of
reference only and are not to affect the construction of or be taken into
consideration in interpreting this Agreement.
 
SECTION 8.08. CONSTRUCTION. This Agreement is the result of negotiations
between, and has been reviewed by, each of Borrower, the Lender and their
respective counsel. Accordingly, this Agreement shall be deemed to be the
product of each party hereto, and no ambiguity shall be construed in favor of or
against Borrower or the Lender.
 
SECTION 8.09. COUNTERPARTS. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which,
taken together, shall constitute one and the same instrument. Conveyance of an
electronic copy of the signed document will constitute execution and delivery.
 
SECTION 8.10. INDEPENDENT LEGAL COUNSEL. Ascendant Alternative Strategies, LLC
(the “Placement Agent”) has retained its own legal counsel in connection with
the transactions contemplated by the Loan Documents (the “Placement Agent’s
Counsel”). The Placement Agent’s counsel has not and will not represent the
Lender in connection with the Lender’s investment in the Company as contemplated
under the terms of this Agreement and the Loan Documents. The Lender
acknowledges that (i) no attorney-client relationship exists between the Lender
and Placement Agent’s counsel and (ii) the Lender should seek his own advisors
(including, without limitation, legal advisors) for advice and due diligence
with respect to an investment in the Company, including with respect to a review
of the Loan Documents.
 


[Signature Page Follows]
 
 
 
-8-

 
 
IN WITNESS WHEREOF, Borrower, SFPG and Lender have caused this Agreement to be
duly executed by their duly authorized officers, as of the day and year first
above written.
 
 
 
 
CLR ROASTERS, LLC
 
 
By: /s/ Dave Briskie              
Name: Dave Briskie
Title: Manager
 
 
 
SILES FAMILY PLANTATION GROUP S.A.
 
 
 
By:   /s/ Dave Briskie            
Name: Dave Briskie
Title: Managing Director
 
 
 
 
  /s/ Carl Grover                   
Carl Grover
 
 
 
 
-9-

 
 
 
EXHIBIT A
 
CREDIT NOTE
 
$________                                                                                                 
                       
Issue Date: _________
 
 
FOR VALUE RECEIVED, CLR ROASTERS, LLC, a Florida limited liability company (the
“Company”), with its principal place of business at 2131-2141 NW 72nd Avenue,
Miami, Florida 33122, promises to pay to the order of Carl Grover. (“Payee”), on
or before the date that is two (2) years after the Issue Date (the “Maturity
Date”), the principal amount of ___________ Dollars ($_____), together with
interest on the principal amount hereof at the rate of eight percent (8%) per
annum. This Note is a “Credit Note” referred to in the Credit Agreement dated as
of December 13, 2018, by and between the Company, Silas Family Plantation Group
(“SFPG”) and Payee (as the same may be amended, modified or supplemented from
time to time, the “Credit Agreement”) and is issued pursuant to and entitled to
the benefits of the Credit Agreement to which reference is hereby made for a
more complete statement of the terms and conditions under which the Credit Loans
evidenced hereby were made and are to be repaid. Capitalized terms used herein
without definition shall have the meanings set forth in the Credit Agreement.
 
1. Pursuant to that certain Security Agreement dated as of December 13, 2018 by
and among the Company, SFPG and Payee, this Note and all obligations hereunder,
and the other Credit Notes issued or issuable under of the Credit Agreement and
all Obligations thereunder, respectively, are secured by a security interest in
certain of the assets of the Company noted in the Security Agreement and
guaranteed by SFPG pursuant to the terms of the Guarantee.  
 
2. Upon the occurrence of an Event of Default, the unpaid balance of the
principal amount of this Note together with all accrued but unpaid interest
thereon, may become, or may be declared to be, due and payable in the manner,
upon the conditions and with the effect provided in the Credit Agreement and
shall bear interest from the due date until such amounts are paid at the rate of
ten percent (10%) per annum; provided, however, that in the event such interest
rate would violate any applicable usury law, the default rate shall be the
highest lawful interest rate permitted under such usury law.
 
3. Payments on both principal and interest are to be made in lawful money of the
United States of America unless Payee agrees to another form of payment.
Presentment, demand, protest or notice of any kind are hereby waived by the
Company. The Company may not set off against any amounts due to Payee hereunder
any claims against Payee or other amounts owed by Payee to the Company.
 
4. All rights and remedies of Payee under this Note are cumulative and in
addition to all other rights and remedies available at law or in equity, and all
such rights and remedies may be exercised singly, successively and/or
concurrently. Failure to exercise any right or remedy shall not be deemed a
waiver of such right or remedy.
 
5. The Company agrees to pay all reasonable costs of collection, including
attorneys' fees which may be incurred in the collection of this Note or any
portion thereof and, in case an action is instituted for such purposes, the
amount of all attorneys' fees shall be such amount as the court shall adjudge
reasonable.
 
6. This Note is made and delivered in, and shall be governed, construed and
enforced under the laws of the State of Delaware.
 
7. This Note shall be subject to prepayment, at the option of the Company, in
whole or in part, at any time and from time to time, without premium or penalty.
 
8. This Note or any benefits or obligations hereunder may not be assigned or
transferred by the Company.
 
9.    Ascendant Alternative Strategies, LLC (the “Placement Agent”) has retained
its own legal counsel in connection with the transactions contemplated by the
Loan Documents (the “Placement Agent’s counsel”). The Placement Agent’s counsel
has not and will not represent the Payee in connection with the Payee’s
investment in the Company as contemplated under the terms of this Agreement and
the Loan Documents. The Payee acknowledges that (i) no attorney-client
relationship exists between the Payee and Placement Agent’s counsel and (ii) the
Payee should seek his own advisors (including, without limitation, legal
advisors) for advice and due diligence with respect to an investment in the
Company, including with respect to a review of the Loan Documents.
 
 
CLR ROASTERS, LLC
 
 
By: ________________________________
Name:
Title:
 
 
 
 
A-1
